IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 122 MM 2021
                                              :
                    Respondent                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
WILLIAM M. VELASQUEZ,                         :
                                              :
                    Petitioner                :


                                      ORDER



PER CURIAM

      AND NOW, this 27th day of January, 2022, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.